                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-364 JAK (MRW)                                              Date     May 21, 2019
 Title            Lucas v. L.A. County DPSS



 Present: The Honorable          Michael R. Wilner
                      Veronica Piper                                                  n/a
                       Deputy Clerk                                        Court Reporter / Recorder

                Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                         None present                                             None present
 Proceedings:                 ORDER TO SHOW CAUSE RE: FAILURE TO UPDATE MAILING
                              ADDRESS

        1.    Plaintiff is a pro se litigant in this federal action. When the Court recently issued
an order (screening an amended complaint) to Plaintiff’s current address of record, the post
office returned the item as undeliverable. (Docket # 26, 27.) The notice on the outside of the
envelope read “Return to Sender. Insufficient Address. Unable to Forward.”

       2.     That presents a major problem. A litigant in federal court is obliged to inform the
Court and the defense of any change in address. If Plaintiff fails to keep the Court informed of a
correct mailing address, this case may be dismissed under Local Rule 41-6, which states as
follows:

                    If mail directed by the Clerk to a pro se plaintiff’s address of
                    record is returned undelivered by the Postal Service, and if, within
                    fifteen days of the service date, such plaintiff fails to notify, in
                    writing, the Court and opposing parties of his current address, the
                    Court may dismiss the action with or without prejudice for want of
                    prosecution.

       3.    Based on the recent return of mail, the Court suspects that Plaintiff failed to
properly update her address with the Court. Therefore, by June 14, 2019, Plaintiff will file a
sworn notice with the Court indicating her current, accurate mailing address.

        4.    Failure to do so may lead the Court to conclude pursuant to Federal Rule of Civil
Procedure 41 that Plaintiff has no interest in prosecuting this action further or is willing to abide
by court orders, and that dismissal is appropriate under the Local Rule. Applied Underwriters,
Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-364 JAK (MRW)                                    Date   May 21, 2019
 Title          Lucas v. L.A. County DPSS


       5.    The Court further directs the Clerk to serve with this order a copy of the earlier
screening order at Docket # 26.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                              Page 2 of 2
